Title: To James Madison from Hobohoilthle, 29 September 1809
From: Hobohoilthle
To: Madison, James


Chattuckchufaula 29th. Septr. 1809
I am going to talk to you my friend and brothers, This day I talk to you, the one who sits in General Washingtons place, you will expect this talk is from me the King of this Nation. When you see it you will expect it is come from your friend the same as if it was gione from my mouth and that it is straight. It is from the Chief principal towns now met who send this talk Cowituh and Cussituh. These towns being the head towns of Muscogee. The man above us set us here, the Muscogee land is become very small. It is become small and we hope there will be no more encroachments on us, as we are a poor people. My heart is no way imbittered our land is now small I have a great many warriors who are filling the land and I cannot spare any more of it. When a thing begins to grow scarce it is natural to love it, I have but two runing streams (rivers) left me and I hope you will think I tell you the truth. I love my land for my children to play on; I have some few of them left my women children and warri[o]rs for them to enjoy it I have seen my folly I could not help it, when I am sensable of it, but I cannot help it. I am not vexed at any thing past I am now sensible of it I have no room for warriors to amuse themselves on. I hope you will think I have told you right what land we have left we cannot spare, and you will find we are distressed I am now sensible of what we have done. What I mean is some encroachments on this side of Ocmulgee, I hope you will suffer no more to be made, we are a poor people and sensible of it I hope and beg you to take our situation into consideration as you are at the head of your government. There has been some encroachments made over our line, you are sensible where it was drawn, the men who were at the Seat of Government and made those linns with you have been and seen them violated, M. McIntosh Tuskeonau Chapco and Enehau Thlucco and Alex Cornells are of the men who made this line, they are here, and hear me, and they have seen the violation of it. Our agreement was plain all the Islands were ours, we are all to fish, but each on their own side, this line is violated, and the Stock is drove over on our land. I tell you the truth I hope you will consider of such things which are not agreeable to our agreement. I hope you will take it into consideration and have such things prevented, as if continued they will bring us into trouble. For stock to get on our land, we have not agreed to it, when one considers on an agreement which they have made they sternly conform to it, the agreement was if they came over they were to be drove and kept back or put into a pen, and when the owners came, they were to pay for the damage in tresspassing on our lands. We considered if stock was killed on our land, it might create disturbance, and it was agreed they should be kept back. It was agreed upon that there should be a pen made, and the trespassing stock should be confined in it and when the owners came, they should pay for the damage, but we have recd. none. Your people drives stock over makes salt logs and gives them salt, when they have been drove over on our lands and salted, the river is shallow, and they will come over on our land. If our young people should kill any such cattle, it will create disturbances. I send you this my complaint. I hope you will take it into consideration, and make your people keep their stock on your own side. I hope for the future that all such things will be prevented, my people hunting on those parts, tell even there is fields cultivated and houses made on our land. I hope you will prevent it for the future, as this talk comes from the tongue of the Nation. We made no agreement for cuting red cedar on our land, and this is done, and I hope you will give orders to your officers to prevent this in future. One other thing, your people frequently come over fire hunting and kill our game, they come over hunting boar on our land, and fall our trees, all game on our land is ours. I hope you will take measures to prevent its being done again. Your line is the waters edge, all islands are ours. Our agreement was if your people wanted fish they were to stand on their land and fish, in the river. In case of Boats navigating the River for their trade, they might come too, and their crews encamp on our land, and use the dry wood for cooking and fire, but not to cut our growing wood. I am going to send my warriors out, they shall take a certificate from one of your officers, to show to the intruders and move them off. We send you this our complaint that you may see the intrusion on our rights and we hope you will see justice done us.
We hope you will send us your answer on this subject of our complaint. Colo. Hawkins your agent is here, and hears this which he will send to you, and I hope when you see it, you will cause us to be righted. He is well acquainted with all our encroachments and comeing through him, you may be sure it is true.
It is usual to send talks to one an other, and in this way we shall know what we hear is true. Our powder horns are empty we have not ten bullits we yet have some turkies and deer in our thickets, what shall we do? Where shall we get it? We send this to you to let you know our poverty for we are very poor. My Warriors are poor we have no amemition, our powder measures are so small we can keep none by us, we have our guns but no ammamition what shall we do? Our goods are so very deer we cannot cloath ourselves our game is gone; we can get no skins such as have stocks of cattle and hogs can clothe themselves, others must and do go naked. We send you this to let you know our poverty, Our turkeys are grown up and we cannot put salt on their tails, to catch them, or have powder to shoot sand at them, our blow guns will not reach them, nor is thier strength in our bows to reach them. From your friend and brother
Hobohoilthle × Micco
